Back to Form 8-k [form8-kreahcacontracttermi.htm]
Exhibit 10.2

AHCA CONTRACT NO. FA972
AMENDMENT NO. 7
THIS CONTRACT, entered into between the State of Florida, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC., D/B/A HEALTHEASE, hereinafter referred to as the "Vendor" or “Health
Plan,” is hereby amended as follows:
1.
Standard Contract, Section I., Item C., Audit and Records, is hereby amended to
include sub-item 6., as follows:

6.
To comply with public record laws as outlined in Section 119.0701, Florida
Statutes.

2.
Standard Contract, Section I., Item M., Requirements of Section 287.058, Florida
Statutes, sub-item 4., the second sentence is hereby revised to now read as
follows:

This Contract shall begin September 1, 2012 and end January 31, 2015, inclusive.
3.
Attachment I, Scope of Services, Capitated Health Plan Section E., Method of
Payment, Item 1., General, is hereby amended to include sub-item c. as follows:

c.
The Health Plan shall not accept any payment for services rendered after July
31, 2014. Any payments due under the terms of this Contract may be withheld
until the Agency receives from the Health Plan all written and properly executed
documents as required by the written instructions of the Agency.

4.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, Q.
Termination Procedures, is hereby revised to include Item 3. As follows:

3.
Upon termination or expiration of this Contract, in addition to any other
Contract Provisions which extend beyond the termination date, the following
provisions of this Contract shall survive:

Contract Attachment
Contract Attachment Section Cite
Contract Cite Scope
Cite End Date of Requirement or Date of Submission of Last Report
II
II.D.13.
Ad Hoc Reporting (relative to Provisions under the Contract)
8/31/15
II
II.D.14.
Enhanced Benefits Program Data Reporting (Reform Only)
10/10/14
II
II.D.20.a. and b.
Medical Loss Ratio Reporting (Reform Capitated Plans Only)
Annual – 1/30/15
Quarterly – 4/30/15
II
II.D.23.
SMMC Transition
12/31/14
II
III.B.3.
Unborn Activations
10/31/14


AHCA Contract No. FA972, Amendment No. 7, Page 1 of 8



--------------------------------------------------------------------------------



Contract Attachment
Contract Attachment Section Cite
Contract Cite Scope
Cite End Date of Requirement or Date of Submission of Last Report
II
IV.A.17.g.
Medicaid Redetermination Notice Summary Reporting (Health Plan Participating in
Medicaid Redetermination Notices Pursuant to Contract Attachment I)
11/14/14
II
IV.B.6.a.
Community Outreach Representative Reporting
11/14/14
II
V.H.2.h. and i.
CHCUP Reporting
1/15/15 for unaudited
9/30/15 for audited
II
V.H.7.
Emergency Services Claims Processing
8/31/15
II
V.H.10.
Hospital Services – Inpatient Claims Processing
8/31/15
II
V.H.12.
Hospital Services – Ancillary Services Processing
8/31/15
II
V.H.14.
Immunization Claims Processing
8/31/15
II
V.H.16.
Prescribed Drug Services Claims Processing Rebate Issue Resolution Requirements
8/31/15
II
V.H.16.l
Prescribed Drug Services Rebate Issue Resolution Requirements
8/31/15
II
V.H.16.f.(1)
Hernandez Settlement Agreement Ombudsman Log
10/15/14
II
V.H.16.f.(3)(e)
Hernandez Settlement Agreement Survey Reporting
8/01/14
II
V.H.18.
Emergency Shelter/Foster Care Program Physical Screening Claims Processing
8/31/15
II
V.H.23.
Affordable Care Act Primary Care Services Fee Increase Claims Processing
8/31/15 or earlier if attestation received stating all claims have been settled.
II
VI.C.1.
Behavioral Health Inpatient Hospital Services Claims Processing
8/31/15
 
 
 
 
 
 
 
 


AHCA Contract No. FA972, Amendment No. 7, Page 2 of 8



--------------------------------------------------------------------------------



Contract Attachment
Contract Attachment Section Cite
Contract Cite Scope
Cite End Date of Requirement or Date of Submission of Last Report
II
VI.C.3.
Emergency Behavioral Health Services Claims Processing
8/31/15
II
VI.D.6.
Behavioral Health Transition Plan Claims Processing
8/31/15
II
VI.O.
Behavioral Health Annual 80/20 Expenditure Report
(Non-Reform)
Annual – 4/01/15
II
VII.B.3.
Public Health Provider Claims Processing
8/31/15
II
VII.I.4.e.
Provider Call Center Automated System – Relative to Claims Processing
8/31/15
II
VIII.A.7.
Critical Incident Report and Code 15 Reporting
8/15/14
II
VIII.A.7.
Critical Incident Report Summary
8/15/14
II
VIII.B.1.
Utilization Management Relative to Claims Processing
8/31/15
II
IX
Grievance and Appeal Processing for Grievances and Appeals Submitted for Dates
of Service While the Recipient Was Enrolled with the Health Plan
8/31/15 or until no outstanding grievances and appeals exist, whichever comes
first
II
IX.A.7.
Grievance and Appeal Reporting
8/31/15 or until no outstanding grievances and appeals exist, whichever comes
first
II
X.A.4.
Encounter Data Staffing
9/30/15
II
X.B.2.a.
Minimum Staffing Requirements Related to Contract Manager, Data Processing and
Data Reporting Coordinator, Compliance Officer and Claims/Encounter Manager
8/31/15; however, full-time requirement and exclusivity requirements do not
apply
II
X.C.
Claims Processing
8/31/15
II
X.C.7.
Claims Aging Report
9/14/15 or earlier – if attestation received stating that all claims have been
settled.
II
X.D.
Encounter Data Processing
9/30/15


AHCA Contract No. FA972, Amendment No. 7, Page 3 of 8



--------------------------------------------------------------------------------



Contract Attachment
Contract Attachment Section Cite
Contract Cite Scope
Cite End Date of Requirement or Date of Submission of Last Report
II
X.C.7.
Claims Aging Report
9/14/15 or earlier – if attestation received stating that all claims have been
settled.
II
X.D.
Encounter Data Processing
9/30/15
II
X.E.5.b. & 8.b.
Fraud and Abuse Anti-Fraud Plan
9/01/14
II
X.E.8.a.
Quarterly Fraud and Abuse Activity Report
10/15/14
II
X.E.10.
Annual Fraud and Abuse Activity Report
9/01/14
II
X.E.11.
Notification to the Department of Health and Human Services Office of the
Inspector General and to MPI of Persons Meeting Specified Contract Criteria
Notify DHHS OIG and MPI within ten (10) business days of discovery
II
XII.B.1. Table 1
Audited Annual and Unaudited Quarterly Financial Reports
Annual – 4/01/15
Quarterly – through 11/14/15 or earlier – if attestation received stating that
all claims have been settled.
II
XII.B.1. Table 1
Behavioral Health Annual 80/20 Expenditure Report
(non-Reform)
Annual – 4/01/15
Reconciled IBNR report (Non-Reform Health Plans, if applicable,) should be filed
on 2/1/2015 for CY 2013 and 2/1/2016 for CY 2014.
II
XII.B.1. Table 1
CHCUP (CMS-416) & FL 60% Screening (Child Health Check Up report)
1/15/15 for unaudited
9/30/15 audited
II
XII.B.1. Table 1
Claims Aging Report & Supplemental Filing Report
Quarterly – 9/14/15 or earlier – if attestation received stating that all claims
have been settled.
II
XII.B.1. Table 1
Code 15 – Critical Incident Report
8/15/14
 
 
 
 
 
 
 
 


AHCA Contract No. FA972, Amendment No. 7, Page 4 of 8



--------------------------------------------------------------------------------



Contract Attachment
Contract Attachment Section Cite
Contract Cite Scope
Cite End Date of Requirement or Date of Submission of Last Report
II
XII.B.1. Table 1
Complaints, Grievance, and Appeals Report
Quarterly – 8/31/15 or earlier – if attestation received stating that all
outstanding grievances and appeals have been processed
II
XII.B.1. Table 1
Critical Incident Report
8/15/14
II
XII.B.1. Table 1
Critical Incident Report Summary
8/15/14
II
XII.B.1. Table 1
Hernandez Settlement Agreement Ombudsman Log
10/15/14
II
XII.B.1. Table 1
Hernandez Settlement Agreement Survey
8/01/14
II
XII.B.1. Table 1
Insolvency Protection Multiple Signatures Agreement Form
If there is a change in signatories
II
XII.B.1. Table 1
MPI – Annual Fraud & Abuse Activity Report
9/01/14
II
XII.B.1. Table 1
MPI – Quarterly Fraud & Abuse Activity Report
10/15/14
II
XII.B.1. Table 1
MPI – Suspected/Confirmed Fraud & Abuse Reporting
Within fifteen (15) calendar days of detection
II
XII.B.1. Table 1
Performance Measures
7/01/14
II
XII.B.1. Table 1
Quarterly and Annual Medical Loss Ratio Reports
(Reform Only)
Annual – 1/30/15
Quarterly – 4/30/15
II
XII.B.1. Table 1
Subcontractors and Affiliates Report
10/15/14
II
XII.B.1. Table 1
ACA Physician Fee Increase Quarterly Report (third and fourth quarter 2013 and
each quarter of 2014)
8/31/15 or earlier if attestation received stating all claims have been settled
II
XIV.
Sanctions
8/31/15
 
 
 
 
 
 
 
 


AHCA Contract No. FA972, Amendment No. 7, Page 5 of 8



--------------------------------------------------------------------------------



Contract Attachment
Contract Attachment Section Cite
Contract Cite Scope
Cite End Date of Requirement or Date of Submission of Last Report
II
XV.H.
Third Party Creditable Coverage Notice to Agency’s Third Party Liability Vendor
9/14/15 or earlier – if attestation received stating that all claims have been
settled.
II
XV.J.
Financial Reporting
Annual – 4/01/15
Quarterly – 11/14/15 or earlier – if attestation received stating that all
claims have been settled.
II
XVI.H.
Damages for Failure to Meet Contract Requirements
8/31/15
II
XVI.Q.
Encounter Data Submission
9/30/15
II
XVI.V.1., 2. and 3.
Ownership and Management Disclosure
8/31/15
II
XVII.
Liquidated Damages
8/31/15
II Exhibits
III.B.
Newborn Enrollment (FFS PSNs Only)
10/31/14
II Exhibits
IV.A.15.
Enhanced Benefit Program (Reform Only)
10/10/14
II Exhibits
X.C.
Claims Payment (Capitated Health Plans Only)
8/31/15
II Exhibits
X.C.
Claims Payment (FFS Health Plans Only)
8/31/15
II Exhibits
X.C.
Claims Aging Reporting (FFS PSNs Capitated for Behavioral Health Services and/or
Approved to Subcapitate for Services)
Quarterly – 9/15/15 or earlier – if attestation received stating that all claims
have been settled.
II Exhibits
X.C.
Claims Payment (FFS PSNs Approved to Subcapitate for Services)
8/31/15
II Exhibits
XIII.C.
Kick Payments (Reform Capitated Health Plans Only)
8/31/15
II Exhibits
XIII.A. - F.
Reconciliation (FFS Health Plans Only)
12/01/15
II Exhibits
XIII.
Reconciliation Refunds (FFS PSNs Approved to Subcapitate for Services)
12/01/15
II Exhibits
XIII.
Reconciliation Refunds (Safety-Net Hospital Based FFS PSNs Only)
12/01/15


AHCA Contract No. FA972, Amendment No. 7, Page 6 of 8



--------------------------------------------------------------------------------



Contract Attachment
Contract Attachment Section Cite
Contract Cite Scope
Cite End Date of Requirement or Date of Submission of Last Report
II Exhibits
XV.A.
Insolvency Protection (Capitated Health Plans and FFS PSNs Approved to
Subcapitate or Are Capitated for Behavioral Health Services)
Until receipt of proof of satisfaction of all outstanding obligations incurred
under the Contract



5.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, Item
HH., Communications is hereby included as follows:

HH.
Notwithstanding any term or condition of this Contract to the contrary, the
Health Plan bears sole responsibility for ensuring that its performance of this
Contract (and that of its’ subcontractors related to this Contract) fully
complies with all state and federal law governing the monitoring, interception,
recording, use or disclosure of wire, oral or electronic communications,
including but not limited to the Florida Security of Communications Act, §§
934.01, et seq., F.S., and the Electronic Communications Privacy Act, 18 U.S.C.
§ 2510 et seq. (hereafter, collectively, “Communication Privacy Laws”). Prior to
intercepting, recording or monitoring any communications which are subject to
Communication Privacy Laws, the Health Plan must: (1) submit a plan which
specifies in detail the manner in which the Health Plan (and its’ subcontractors
related to this contract) will ensure that such actions are in full compliance
with Communication Privacy Laws (the “Privacy Compliance Plan”); and (2) obtain
written approval, signed and stamped by the Agency Contract Manager, approving
the Privacy Compliance Plan. No modifications to an approved Privacy Compliance
Plan may be implemented by the Health Plan unless an amended Privacy Compliance
Plan is submitted to the Agency, and written approval of the amended Privacy
Compliance Plan is signed and notarized by the Agency Contract Manager. Agency
approval of the Health Plan’s Privacy Compliance Plan in no way constitutes a
representation by the Agency that the Compliance Plan is in full compliance with
applicable Communication Privacy Laws, or otherwise shifts or diminishes the
Health Plan’s sole burden to ensure full compliance with applicable
Communication Privacy Laws in all aspects of the Health Plan’s performance of
this Contract. Violation of this term may result in sanctions to include
termination of the contract and/or liquidated damages.

Unless otherwise stated, this Amendment shall be effective upon execution by
both Parties.
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in this Contract.
This Amendment and all its attachments are hereby made part of this Contract.
This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

AHCA Contract No. FA972, Amendment No. 7, Page 7 of 8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this eight (8) page Amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.


WELLCARE OF FLORIDA, INC., D/B/A
 
STATE OF FLORIDA, AGENCY FOR
HEALTHEASE
 
HEALTH CARE ADMINISTRATION
 
 
 
 
 
SIGNED
 
 
SIGNED
 
BY:
/s/ Gregg MacDonald
 
BY:
/s/ Elizabeth Dudek
 
 
 
 
 
NAME:
Gregg MacDonald
 
NAME:
Elizabeth Dudek
 
 
 
 
 
TITLE:
Region President
 
TITLE:
Secretary
 
 
 
 
 
DATE:
12-29-14
 
DATE:
1/8/15







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





AHCA Contract No. FA972, Amendment No. 7, Page 8 of 8

